Citation Nr: 1529062	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-49 076	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran timely filed a substantive appeal as to the delimiting date assigned for the establishment of education benefits in a rating action issued in June 2006.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1974 to May 1976, from September 1979 to September 1981, and from April 1982 to December 1998.  The Veteran had subsequent Reserve service.  Among the Veterans awards was a Combat Action Ribbon with star and a Navy Commendation Medal.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A June 2006 administrative decision determined that the Veteran's delimiting date for use of education benefits was October 4, 2005, and thus denied his claim for entitlement to education benefits under the Montgomery GI Bill (MGIB).  

2.  The Veteran submitted a timely notice of disagreement (NOD) on July 3, 2006.

3.  The RO issued a Statement of the Case (SOC) on August 18, 2006.

4.  The RO did not receive the Substantive Appeal until June 28, 2010, and the first communication regarding the issue appealed was not received until May 21, 2010, more than one year following the June 2006 administrative decision and more than 60 days following the August 2006 SOC.



CONCLUSION OF LAW

The Veteran did not file a timely Substantive Appeal in response to the RO's June 2006 administrative decision.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty-to-assist requirements for VA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed, and further factual development could not lead to an award.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989 (2004); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2014).  A Substantive Appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2014).

After a Veteran receives the SOC, he must file a formal appeal within 60 days from the date the SOC was mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302 (b) (2014); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (stating where a claimant did not perfect an appeal by timely filing a Substantive Appeal, the rating decision then becomes final).

A Veteran may request an extension of the 60-day period for filing a Substantive Appeal for good cause.  The request for extension should be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal.  38 C.F.R. §§ 20.202, 20.303 (2014).

A June 2006 administrative decision determined that the Veteran's delimiting date for use of education benefits was October 4, 2005, and thus denied the claim of entitlement to education benefits under the Montgomery GI Bill.  The Veteran was notified of this decision on June 23, 2006.  On July 3, 2006, he filed a NOD.  A SOC was issued on August 18, 2006.  The SOC was accompanied by a notice of appeal instructions, including the time limits for filing a Substantive Appeal.

On May 21, 2010, the RO received a letter from the Veteran dated May 13, 2010, regarding "Veterans Education Benefits."  The letter stated that the Veteran had appealed the June 2006 letter denial and requested a two-year extension to complete his education, which was also denied.  The letter was accompanied by a cover letter from the Veteran's representative, indicating the attached letter from the Veteran was a claim for benefits.  The Veteran also submitted a VA Form 9, which was received on June 28, 2010.  

In a July 9, 2010 determination letter, the RO informed the Veteran that his VA Form 9 was not filed in a timely fashion.  The letter explained that the Veteran had 60 days from August 18, 2006, the date of the SOC.  The letter also indicated that the Veteran had 1 year from the date of the letter notifying him of the action he appealed.  On July 19, 2010, the RO received the Veteran's NOD with respect to the issue of timeliness of the Substantive Appeal.  In October 2010, the RO issued a SOC on the issue of the timeliness of the Substantive Appeal.  The Veteran perfected an appeal.  

A Substantive Appeal must be filed with the RO within the appropriate period.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104 (West 2014).  In this case, there is no evidence that a timely Substantive Appeal was received by the RO prior to the receipt of the untimely Substantive Appeal at the RO on June 28, 2010.  Indeed, during his May 2015 hearing, the Veteran testified that he held off submitting a Substantive Appeal because he did not fully understand the process and was frustrated with it.  See Hearing Transcript, pp. 3-4.

The Board finds that the Veteran was given proper notification of the unfavorable decision letter and the laws and regulations in the August 2006 SOC, and he has not asserted otherwise.  A Substantive Appeal or its equivalent, or an extension request, was not received by VA prior to the expiration of the 60 day period, i.e., October 18, 2006 or June 20, 2007, the expiration of the one year period from the appealed decision.  The earliest communication from the Veteran concerning the appeal in VA's possession is date stamped May 21, 2010.  

In reaching this conclusion, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a Substantive Appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely Substantive Appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the Substantive Appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, in the present case, the RO has not taken any action to indicate to the Veteran that the issue was on appeal; therefore, the requirement that there be a Substantive Appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not misled by actions on the part of VA into believing that he had perfected an appeal as to the issue.


ORDER

The Veteran's Substantive Appeal, received on June 28, 2010, was not timely filed and thus did not perfect an appeal of the RO's June 2006 administrative decision.  The appeal is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


